DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				    Claim Status
Claims 1, 5 and 14 have been amended. Claims 4 and 15-16 remain cancelled. Claims 1-3 and 5-14 remain pending and are ready for examination.

Response to Arguments
Applicant’s arguments, see pages 1-8 (numbered pages 2-9), filed February 15th, 2022, with respect to Claims 1-3 and 5-14 have been fully considered and are persuasive.  The 35 U.S.C. 103 Obviousness Rejection of Claims 1-3 and 5-14 has been withdrawn. 

	Applicant argues:
	“Furthermore, on page 9 of the Office Action, the Examiner asserts that Yi discloses “wherein, when the first request message is the priority response request message, the response output controller outputs the message response based on whether the first operation completion information has been received within the reference time defined by the priority response request message.”
	Applicant respectfully disagrees and submits that Yi at pars. [0167-0168] discloses the feature that different operations are performed depending on states of a non-volatile memory device and types of commands. More specifically, according to Yi, if a long busy state is not expected based on a command (for example, a command related to JOB2), a memory controller does not re-assign the command (or the job), but transmits the corresponding command to an originally scheduled device.
	That is, there is no disclosure in Yi of “wherein, when the first request message is the priority response request message, the response output controller outputs the message response based on whether the first operation completion information has been received within the reference time defined by the priority response request message.” Hence, Applicant respectfully submits that it would be impossible to derive the above limitation from the proposed combination of Kim, Jeong, and Yi.”

	The examiner agrees with the applicant regarding the cited argument above. The amended claim language recites a determination of response characteristic information and utilizing operation completion time based on a normal or priority response message concerning a reference time designated by said request messages type determination. While the applied Yi reference discloses a normal and priority message request and can account for delays or priority operations, it does not, as the applicant argues, disclose a system by which the message response sent by the output controller is determined based on operation completion information being received within a reference time as previously determined by the priority response request message. For the above reason, the rejection of the Yi reference is rescinded.


Allowable Subject Matter
Claims 1-3 and 5-14 allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 14 have been indicated as being allowable due to containing allowable subject matter. The amended claims recite a memory system which describes a message information generator configured to receive a first request message and generate and output response characteristic information indicating a type of the first request message that will define a response time within which the message is to be provided to the host. The response output controller will then determine based on said response characteristic information and whether operation completion information is received within a reference time is output to the host. Further, based on whether or not the first request message is a normal response or a priority response request message, the response output controller can either output the message response immediately after receiving the completion information, or only output the response based on whether the operation completion information has been received within a pre-defined reference time as determined by the priority response request message. This specific system of controlling memory request response messages is novel and not disclosed by the cited reference nor the art in the technological field. Dependent claims 2-3 and 5-13 are allowable due to depending on an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627.  The examiner can normally be reached on Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.C.K./Examiner, Art Unit 2136                                                                                                                                                                                                                                                                                                                                                                                   
 /CHARLES RONES/ Supervisory Patent Examiner, Art Unit 2136